DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-54 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. U.S. Pub. No. 2010/0164783 (hereinafter “Choudhury”), in view of Hong et al. U.S. Pub. No. 2019/0131691 (hereinafter “Hong”).

Regarding claim 26, Choudhury in figures 1-3 discloses a handheld communication device (para. 12), comprising: an antenna assembly (T/R module 100) including an array of antenna structures (multiple array elements 102.1-9), wherein: the antenna assembly further includes a die (IC 208) and multiple printed circuit board layers (substrate layers 202.1-6), the multiple printed circuit board layers (202) are between the die (202) and the antenna structures (102), and the antenna assembly further includes a connector (connector module 206); and a flexible printed circuit (FPC) cable (flexible cable 216) coupled to the connector (206).
Choudhury does not disclose a device wherein: individual ones of the antenna structures include multiple metal antenna layers; and a first threaded hole in a support; a second threaded hole in the support; a first screw in the first threaded hole, wherein a portion of the antenna assembly is between a head of the first screw and the support, and the first screw includes a metal; a second screw in the second threaded hole, wherein a portion of the antenna assembly is between a head of the second screw and the support, and the second screw includes a metal.
However, in the same field of endeavor, Hong in figures 2D, 4 and 5 teaches a handheld device wherein: individual ones of the antenna structures (Fig. 2D) include multiple metal antenna layers (antenna arrays 250, 260, 270 and conductive plate 246); and a first threaded hole in a support (Fig. 4 and 5: support member 530); a second threaded hole in the support 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choudhury and Hong to form the claimed invention because by using metallic screws one can secure the antenna assembly to the support in addition to perform a connection between the antenna structure and other circuit boards and influence the performance (directionality) of the antenna array. (See Hong Paragraphs 83-87) Moreover, one of ordinary skill in the art would have implemented the multiple metal antenna layers according to Hong in the Choudhury device in order to radiate beams in different directions by forming antenna layers with different types of antennas between each layer and because by adding a conductive plate between layers, one can enhance isolation between individual metallic antenna layers. (See Hong Para. 67-70)

Regarding claim 27, Choudhury in view of Hong (Fig. 5) teaches a device wherein the antenna assembly (antennas disposed on circuit board 540) includes an opening, and the first screw (520a) is at least partially in the opening.


Regarding claim 28, Choudhury in view of Hong do not explicitly disclose wherein the handheld communication device includes a conductive pathway between the first screw and the die.
However, Hong in Figure 5 teaches conductive screws 520a/b employed as a connection member in order to connect circuit board 540 with housing 510 (see para. 83)
Thus, one of ordinary skill in the art would have used the connection member/screw 520 a/b according to Hong, to form a conductive pathway between the screw and a die as claimed, because conductive materials in a form of screws can be used to connect circuit boards in order to influence the performance of an antenna array. (See Hong Paragraphs 83-87)

Regarding claims 29 and 30, Choudhury in view of Hong (Fig. 5) teaches a device wherein the first screw (520a) is proximate to a first longitudinal end of the antenna assembly (550/560/570) and the second screw (520b) is proximate to a second longitudinal end of the antenna assembly (550/560/570); wherein the array of antenna structures (560a/560b) is an array of four antenna structures (four dipole antennas in each array 560a or 560b).


Regarding claims 31-34 Choudhury in figures 1-3 discloses a handheld communication device, wherein the multiple printed circuit board layers (202) include between two and eight printed circuit board layers (Fig. 2); wherein the array of antenna structures (102) is proximate to a first surface of the antenna assembly (100), the connector (206) is proximate to a second surface of the antenna assembly (100), and the second surface is opposite to the first surface; wherein the die (integrated circuit (IC) 208) is a radio frequency (RF) communication die (see Para. 24); wherein the antenna assembly (100) is proximate to a side face of the handheld communication device (para 12).

Regarding claims 35-36, Choudhury does not disclose: wherein the support includes a metal and further comprising: a touchscreen.
However, Hong in figure 5 teaches a communication device wherein the support (530) includes a metal (para. 58 and 85) and further comprising: a touchscreen (display 520; see also Para 8 and 123).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 37, Choudhury in figures 1-3 discloses an antenna assembly (T/R module 100), comprising: an array of antenna structures (multiple array elements 102.1-9); a die (IC 208); multiple printed circuit board layers (substrate layers 202.1-6), wherein the multiple printed circuit board layers (202) are between the die (202) and the antenna structures (102); and a connector (connector module 206) for a flexible printed circuit (FPC) cable (flexible cable 216).
Choudhury does not disclose: wherein individual ones of the antenna structures include multiple metal antenna layers.
However, in the same field of endeavor, Hong in figures 2D, 4 and 5 teaches an antenna assembly wherein individual ones of the antenna structures (Fig. 4: antenna array 450) include multiple metal antenna layers (See Fig. 2D: antenna arrays 250, 260, 270 and conductive plate 246 dielectric 460).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choudhury and Hong to form the claimed in order to increase directionality by the use of individual dielectric layers. (Hong Para. 79) Moreover, one of ordinary skill in the art would have implemented the multiple metal antenna layers according to Hong in the Choudhury device in order to radiate beams in different directions by forming 

Regarding claim 38, Choudhury in view of Hong (Fig. 5) teaches an antenna assembly, wherein the antenna assembly (antennas disposed on circuit board 540) includes an opening to accommodate a screw (520a).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choudhury and Hong to form the claimed invention because by using metallic screws one can secure the antenna assembly to the support in addition to perform a connection between the antenna structure and other circuit boards and influence the performance (directionality) of the antenna array. (See Hong Paragraphs 83-87)

Regarding claim 39, Choudhury in view of Hong (Fig. 5) teaches an antenna assembly, wherein the array of antenna structures (560a/560b) is an array of four antenna structures (four dipole antennas in each array 560a or 560b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choudhury and Hong to form the claimed invention in order to form a beam by combining multiple antenna arrays so the device may have directionality in the direction of front and side surfaces. (Hong Para. 85)

Regarding claims 40-42, Choudhury in figures 1-3 discloses an antenna assembly wherein the multiple printed circuit board layers (202) include between two and eight printed circuit board layers (Fig. 2); wherein the array of antenna structures (102) is proximate to a first surface of the multiple printed circuit board layers (202), the connector (206) is proximate to a second surface of the multiple printed circuit board layers (202), and the second surface is opposite to the first surface; and wherein the die (integrated circuit (IC) 208) is a radio frequency (RF) communication die (see Para. 24).

Regarding claim 43, Choudhury in figures 1-3 discloses a handheld communication device (para. 12), comprising: an antenna assembly (T/R module 100) including an array of antenna structures (multiple array elements 102.1-9), wherein: the antenna assembly further includes a die (IC 208) and multiple printed circuit board layers (substrate layers 202.1-6), the multiple printed circuit board layers (202) are between the die (202) and the antenna structures (102), and the antenna assembly further includes a connector (connector module 206); and a flexible printed circuit (FPC) cable (flexible cable 216) coupled to the connector (206).
Choudhury does not disclose a device wherein: individual ones of the antenna structures include multiple metal antenna layers; and a first hole in a support; a second hole in the support; a first fastener in the first hole, wherein a portion of the antenna assembly is between a head of the first fastener and the support, and the first fastener includes a metal; a second fastener in the second hole, wherein a portion of the antenna assembly is between a head of the second fastener and the support, and the second fastener includes a metal.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choudhury and Hong to form the claimed invention because by using metallic fasteners/screws one can secure the antenna assembly to the support in addition to perform a connection between the antenna structure and other circuit boards and influence the performance (directionality) of the antenna array. (See Hong Paragraphs 83-87) Moreover, one of ordinary skill in the art would have implemented the multiple metal antenna layers according to Hong in the Choudhury device in order to radiate beams in different directions by forming antenna layers with different types of antennas between each layer and because by adding a conductive plate between layers, one can enhance isolation between individual metallic antenna layers. (See Hong Para. 67-70)
 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choudhury and Hong to form the claimed invention because by using metallic screws one can secure the antenna assembly to the support in addition to perform a connection between the antenna structure and other circuit boards and influence the performance (directionality) of the antenna array. (See Hong Paragraphs 83-87)

Regarding claim 45, Choudhury in view of Hong (Fig. 5) teaches a device wherein the first fastener (520a) is proximate to a first longitudinal end of the antenna assembly (550/560/570) and the second fastener (520b) is proximate to a second longitudinal end of the antenna assembly (550/560/570).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choudhury and Hong to form the claimed invention in order to form a beam by combining multiple antenna arrays so the device may have directionality in the direction of front and side surfaces. (Hong Para. 85)



Regarding claim 47, Choudhury in figures 1-3 discloses an antenna assembly (T/R module 100), comprising: a plurality of antenna structures (multiple array elements 102.1-9); a die (IC 208); multiple printed circuit board layers (substrate layers 202.1-6), wherein the multiple printed circuit board layers (202) are between the die (202) and the antenna structures (102); and a connector (connector module 206) for a flexible printed circuit (FPC) cable (flexible cable 216).
Choudhury does not disclose: wherein individual ones of the antenna structures include multiple metal antenna layers.
However, in the same field of endeavor, Hong in figures 2D, 4 and 5 teaches an antenna assembly wherein individual ones of the antenna structures (Fig. 2D and 4) include multiple metal antenna layers (See Fig. 2D: antenna arrays 250, 260, 270 and conductive plate 246 dielectric 460).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choudhury and Hong to form the claimed in order to increase directionality by the use of individual dielectric layers. (Hong Para. 79) Moreover, one of ordinary skill in the art would have implemented the multiple metal antenna layers according to Hong in the Choudhury device in order to radiate beams in different directions by forming 

Regarding claim 48, Choudhury in view of Hong (Fig. 5) teaches an antenna assembly, wherein the antenna assembly (antennas disposed on circuit board 540) includes an opening to accommodate a fastener (520a).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choudhury and Hong to form the claimed invention because by using metallic screws one can secure the antenna assembly to the support in addition to perform a connection between the antenna structure and other circuit boards and influence the performance (directionality) of the antenna array. (See Hong Paragraphs 83-87)

Regarding claim 49, Choudhury in view of Hong (Fig. 5) teaches an antenna assembly, wherein the plurality of antenna structures (560a/560b) is an array of four antenna structures (four dipole antennas in each array 560a or 560b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Choudhury and Hong to form the claimed invention in order to form a beam by combining multiple antenna arrays so the device may have directionality in the direction of front and side surfaces. (Hong Para. 85)

Regarding claim 50, Choudhury in figures 1-3 discloses an antenna assembly, wherein the multiple printed circuit board layers (202) include between two and eight printed circuit board layers (Fig. 2). 

Regarding claims 51-53, Choudhury in view of Hong (Figure 2D) teaches antenna devices/assemblies wherein individual ones of the metal antenna layers (See Fig. 2D: antenna arrays 250, 260, 270 and conductive plate 246 dielectric 460) in an individual antenna structure are spaced apart from other individual ones of the metal antenna layers in the individual antenna structure in a direction perpendicular to an axis (direction r) of the array of antenna structures.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the multiple metal antenna layers according to Hong in the Choudhury device in order to radiate beams in different directions by forming antenna layers with different types of antennas between each layer and because by adding a conductive plate between layers, one can enhance isolation between individual metallic antenna layers. (See Hong Para. 67-70)

Regarding claim 54, Choudhury in view of Hong (Figure 2D) teaches an antenna assembly wherein the metal antenna layers ((See Fig. 2D: antenna arrays 250, 260, 270 and conductive plate 246 dielectric 460) in an individual antenna structure are arranged in parallel planes.


Response to Arguments
Applicant amended independent claims 26, 37, 43, 47; and added new claims 51-54. No new matter was introduced. 
Applicant's arguments filed on February 24, 2021 have been fully considered but they are not persuasive. Applicant argues that Hong does not teach the limitation “wherein individual ones of antenna structures include multiple metal antenna layers”. Examiner disagrees. Hong in figure 2D teaches an antenna structure employed in Figures 4 and 5 wherein individual ones of the antenna structures (Fig. 2D) include multiple metal antenna layers (antenna arrays 250, 260, 270 and conductive plate 246) and one of ordinary skill in the art would have implemented the multiple metal antenna layers according to Hong in the Choudhury device in order to radiate beams in different directions by forming antenna layers with different types of antennas between each layer and because by adding a conductive plate between layers, one can enhance isolation between individual metallic antenna layers. (See Hong Para. 67-70)
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845